Citation Nr: 9904876	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  94-13 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran, who had active service from February 1971 to 
February 1991 and served in Vietnam, receiving the Vietnam 
Service Medal and the Vietnam Campaign Medal, died in 
September 1993.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from December 1993 and November 
1995 rating decisions by the Department of Veterans Affairs 
(VA) Lincoln, Nebraska, Regional Office (RO) which denied the 
appellant's claim for service connection for the cause of the 
veteran's death.

Following review, in August 1996 the Board remanded the 
appellant's claim for further development.  In September 1997 
the Board again remanded the claim.  A copy of an opinion 
from the Armed Forces Institute of Pathology, added to the 
record in December 1998, was provided to the appellant's 
representative in February 1999.  Additional argument was 
received from the appellant's representative later the same 
month.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The cause of the veteran's death in September 1993 was 
reported to be respiratory arrest due to pulmonary metastases 
due to metastatic adenocarcinoma, unknown primary.

3.  It is as likely as not that the lung was primary site of 
the veteran's adenocarcinoma and was related to the veteran's 
exposure to Agent Orange.



CONCLUSION OF LAW

Adenocarcinoma, which was incurred as the result of service, 
caused the veteran's death; service connection for the cause 
of the veteran's death is warranted.  38 U.S.C.A. §§ 1310, 
5107 (West 1991 & Supp. 1995); 38 C.F.R. §§ 3.309, 3.312 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  The Board notes that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, she has presented a claim which is 
plausible.  Additional development has included securing the 
opinion from the Armed Forces Institute of Pathology.  The 
Board concludes no further assistance to the appellant is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

The appellant does not contend, nor does the evidence 
suggest, that adenocarcinoma, the condition shown on the 
certificate of death as being the underlying cause of death, 
was present in service.  Rather, the appellant contends that 
the development of adenocarcinoma occurred after service and 
was the result of the veteran's exposure to Agent Orange 
during service.

Factual Background

On September 24, 1993, the veteran died at the Regional West 
Medical Center.  The certificate of death, issued in October 
1993, listed the cause of death as respiratory arrest due to 
pulmonary metastases due to metastatic adenocarcinoma- 
unknown primary.  It was indicated that an autopsy was not 
performed.
Records from Poudre Valley Hospital reflect that, in May 
1993, following a biopsy of a right neck mass, it was 
reported that the veteran had squamous cell carcinoma, of the 
right neck, probably lung primary, metastatic to the neck.  
In June 1993 it was reported by W.M. Packard, M.D., that 
final histology had shown that the veteran had a nonmucinous 
adenocarcinoma  and that the veteran had a poorly 
differentiated adenocarcinoma, metastatic to the lung.  In 
records from Regional West Medical Center dated in July 1993 
the adenocarcinoma was noted to be alpha fetoprotein positive 
and in records dated in September 1993 diagnoses of 
adenocarcinoma of unknown primary; and diffuse metastases 
throughout the lung fields and to the right subclavicular 
area and cervical spine were made.

The RO, pursuant to the Board's September 1997, remand, 
obtained tissue slides and paraffin blocks of specimens from 
the biopsy of right neck mass for the purpose of determining 
if the veteran's cancer is one of the diseases specifically 
determined to have a positive association with exposure to 
herbicides.  An opinion was requested by the Board in October 
1998 from the Armed Forces Institute of Pathology as to the 
following: "What sites are at least as likely as not to be 
the primary site of the veteran's carcinoma?"

A staff pathologist from the Department of Environmental & 
Toxicologic Pathology, Armed Forces Institute of Pathology, 
indicated in a December 1998 opinion, that paraffin blocks 
were selected for further testing with histochemical methods 
and that the entire case was reviewed in consultation with 
pathology staff in the Department of Genitourinary Pathology, 
the Department of Hepatic and Gastrointestinal Pathology and 
the Department of Pulmonary and Mediastinal Pathology.

It was reported, based upon the test results, that the 
reviewing staff in the Department of Genitourinary Pathology 
favored a non-genitourinary origin for the tumor.  It was 
stated that the reviewing staff in the Department of Hepatic 
and Gastrointestinal Pathology favored a non-gastrointestinal 
primary site for the tumor and suggested the lung.  The 
reviewing consultant for the Department of Hepatic and 
Gastrointestinal Pathology reportedly noted that, although a 
gastrointestinal source was considered less likely, 
adenocarcinoma of the gastric or pancreatic origin could not 
be entirely excluded on the basis of the histomorphology and 
special stain findings.

The reviewing staff in the Department of Pulmonary and 
Mediastinal Pathology indicated that the histomorphology and 
special stain findings were consistent with origin as a 
primary tumor of the lung.  It was  noted that a definite 
diagnosis could not be made and other possible primary sites 
could not be excluded.  The staff pathologist from the 
Department of Environmental & Toxicologic Pathology observed 
that, in many cases, it was not possible to make a definite 
assignment of primary tumor origin on the basis of 
histopathologic evaluation of tumor from a metastatic site.

Analysis

38 U.S.C.A. § 1310 provides, in pertinent part, that when any 
veteran dies from a service-connected or compensable 
disability, the VA shall pay dependency and indemnity 
compensation to such veteran's surviving spouse.  The death 
of a veteran is due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312.

The appellant specifically asserts that, as the result of the 
veteran's exposure to Agent Orange while in Vietnam, he 
developed lung cancer and that this disability caused his 
death.  The VA has issued final regulations implementing the 
decision of the Secretary that a positive association exists 
between exposure to herbicides and the subsequent development 
of chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, 
Hodgkin's disease, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, multiple myeloma 
and respiratory cancers.  38 C.F.R. §§ 3.307, 3.309; 59 Fed. 
Reg. 5106, 07 (February 3, 1994), 59 Fed. Reg. 29723, 24 
(June 9, 1994), 61 Fed. Reg. 57586, 89 (November 7, 1996).  
The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
341-46 (January 4, 1994).  

Under the provisions of 38 C.F.R. § 3.309(e) (1998), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 38 
C.F.R. § 3.309(e) (1998), shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (1998) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.  Further, according to 38 
C.F.R. § 3.307(6)(iii), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 
§ 3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  The last date on which such 
a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
Id.

While the private medical records suggested in May 1993 that 
the primary site of the veteran's adenocarcinoma was probably 
the lung, the medical records subsequently indicated that the 
adenocarcinoma had metastasized to the lungs.  Where cancer 
begins elsewhere and metastasizes to the lungs, the 
presumption in 38 C.F.R. § 3.309(e) relating to respiratory 
cancers is not for application.  See Darby v. Brown, 10 Vet. 
App. 243, 246 (1997).

Although the opinion from the Armed Forces Institute of 
Pathology does not affirmatively establish the veteran's lung 
as the primary site of his carcinoma, based on the findings 
and conclusions made by the pathologists who reviewed the 
veteran's case, it may be said that it is just as likely as 
not that the primary site was the lung.  Resolving all doubt 
in favor of the appellant, the Board finds that the veteran's 
adenocarcinoma of the lung was the result of service and that 
service connection should be granted for the cause of the 
veteran's death. U.S.C.A. §§ 1310, 5107; 38 C.F.R. §§ 3.309, 
3.312.


ORDER

Entitlement to service connection for the cause of veteran's 
death is granted.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

